Citation Nr: 1215746	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-15 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from May 1998 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The issue of entitlement to service connection for tinnitus will be addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In March 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew, in writing, his appeal as to the issue of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by a veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c).

In June 2008, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss.  After this claim was denied in an October 2008 rating decision, the Veteran perfected an appeal.  Specifically, the Veteran's representative submitted the Form 9 that perfected the Veteran's appeal.  Prior to the promulgation of a decision by the Board, the Veteran's representative indicated that the Veteran wished to withdraw his appeal.  Indeed, the Veteran's representative submitted a statement dated in March 2012 wherein he stated that the Veteran was no longer pursuing the issue of service connection for bilateral hearing loss.  Because the Veteran did not personally submit the Form 9 to perfect the appeal, the regulations allow the Veteran's representative to submit a withdrawal on the Veteran's behalf without the Veteran's express written consent.  Id.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  As such, the Board finds that the Veteran has withdrawn this claim, and accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to service connection for bilateral hearing loss, and it is dismissed.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

Prior to submitting the June 2008 claim of entitlement to service connection for tinnitus, the Veteran was scheduled for and underwent a VA audiological examination in September 2007.  According to the resulting report, the Veteran denied a history of tinnitus.  Ultimately, no diagnosis of tinnitus rendered.

Pursuant to the Veteran's June 2008 claim of entitlement to service connection for tinnitus at issue herein, the Veteran was scheduled for a VA audiological 

examination.  According to a document titled, "Compensation and Pension Examination Inquiry," on August 21, 2008, the RO submitted a request for the Veteran to be scheduled for an audiological examination.  The date of the examination was unclear from this document.  The document did, however, demonstrate that the Veteran failed to report for a VA audiological examination.  The RO's request to schedule the Veteran for an audiological examination was cancelled on September 25, 2008.  

A separate, untitled document demonstrated that the VA audiological examination to which the Veteran failed to report was scheduled for September 24, 2008.

The evidence of record also included a Report of Contact, dated on August 25, 2008.  This report demonstrated that the Veteran called the RO to inform them that he would not be able to appear for his "pending" VA audiological examination.  He requested that the examination be re-scheduled for earlier in the day because he worked at night.  The report then demonstrated that the RO would send the Veteran a notification letter incorporating this information.  The Board was unable to locate such a letter in the Veteran's claims file or on Virtual VA.

In March 2012, the Veteran's representative submitted a statement wherein he argued that the Veteran did not understand why the September 2007 VA examiner reported that the Veteran denied a history of tinnitus.  He also stated that the Veteran reported experiencing tinnitus during and since his active duty service.

Based on a longitudinal review of the Veteran's claims file, the Board was unable to ascertain whether the Veteran's August 25, 2008 request to reschedule the VA audiological examination was honored.  On August 21, 2008, the RO submitted a request for the Veteran to be scheduled for a VA audiological examination.  Four days later, he called the RO to report that he was unable to appear for the pending VA audiological examination, and provided good cause for that inability.  Although the RO indicated that a notice letter would be sent to the Veteran rescheduling the examination, no such letter appeared in the claims file.  Further, documents associated with the claims file demonstrating that the Veteran failed to appear for 

the September 24, 2008 VA audiological examination did not similarly demonstrate that the originally scheduled examination had been rescheduled to accommodate the Veteran.  Consequently, the Board finds that a remand is required in order to afford the Veteran another VA audiological examination.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination to determine whether any tinnitus found is related to the Veteran's military service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After a review of the examination findings and the entire evidence of record, and in light of the Veteran's statements, the examiner must render an opinion as to whether any current tinnitus is related to the Veteran's military service, or to any incident therein, to include as due to noise exposure.  The Veteran's military occupational specialty, the objective medical findings in the service treatment records, the previous VA audiological evaluations currently of record, the Veteran's lay statements of inservice and post-service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must 

provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, to include all the relevant evidence submitted since the April 2009 statement of the case.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


